Citation Nr: 0740844	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to June 14, 2004 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, rated 30 percent, effective from June 14, 2004.  
The veteran expressed disagreement with both the rating and 
the effective date assigned.  In an October 2006 rating 
decision, the RO increased the rating of PTSD to 70 percent, 
effective from June 14, 2004.  In a November 2006 statement 
accompanying the VA Form 9, Substantive Appeal, the veteran's 
attorney stated that the veteran was not appealing the 70 
percent rating, but was continuing to appeal the assigned 
effective date.  Hence, the issue of the rating for PTSD is 
not before the Board.


FINDINGS OF FACT

1. A final May 2003 rating decision denied service connection 
for PTSD.

2. After the May 2003 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for PTSD was received on June 14, 2004. 

3. A June 2006 rating decision granted service connection for 
PTSD based on evidence that was not of record at the time of 
the May 2003 rating decision that provided a diagnosis of 
PTSD in accordance with DSM-IV, allowed for verification of 
the veteran's alleged stressor event, and linked the PTSD 
diagnosis to the verified stressor.


CONCLUSION OF LAW

1. An effective date earlier than June 14, 2004 is not 
warranted for the award of service connection for PTSD.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156(c), 3.400(q)(2) (effective prior to October 
6, 2006), 3.1, 3.151, 3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates and readjudicated the 
matter after the appellant and his attorney responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, a March 2006 letter also provided him with general 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/ supplement the record regarding 
his claim, and (as also the veteran's attorney is presumably 
well-versed in governing law and regulations) he is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Neither the veteran nor his attorney has alleged that notice 
in this matter was less than adequate.   

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

38 C.F.R. § 3.400(q)(2) (effective prior to October 6, 2006) 
provided that where new and material evidence consists of 
service department records that were unavailable at the time 
VA previously decided a claim for benefits and those records 
lead VA to award a benefit that was not granted in the 
previous decision the effective date should be back to the 
date of receipt of the claim on which the prior rating was 
made.  See 70 Fed. Reg. 35388-01, 35388 (June 20, 2005).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

Historically, the veteran filed a claim of service connection 
for PTSD "due to traumatic experiences in Viet Nam" on 
January 16, 2003.  A February 2003 VA treatment record notes 
the veteran had "PTSD and insomnia."  In March 2003, the RO 
sent him a PTSD development letter asking him to describe the 
specific stressors that he was claiming caused PTSD.  The 
veteran did not respond to this letter.  In a May 2003 rating 
decision, the RO denied the veteran's claim as there was no 
evidence of a stressor and no evidence of PTSD during 
service.

On June 14, 2004, the RO received a new claim from the 
veteran that explained his alleged stressor.  In a September 
2004 rating decision, the RO denied reopening of the claim, 
as evidence of a stressor and diagnosis of PTSD had not been 
submitted and the evidence, therefore, was not new and 
material.  The veteran disagreed with this decision.  During 
de novo review, the veteran and his attorney were able to 
provide clarifying dates and geographical locations of the 
stressor event along with a buddy statement from another 
veteran who claimed to have served with the veteran.  The RO 
determined that his stressor was that while he was stationed 
at An Khe with the 124th Signal Battalion, 4th ID between 
October 1970 and December 1970, An Khe was subjected to 
mortar attacks.  Based on this information, the RO requested 
stressor verification from the U. S. Army and Joint Services 
Records Research Center (JSRRC) in February 2006.  JSRRC 
responded that the veteran's stressor had been conceded based 
on an Army 1966-1973 Vietnam Installation Directory that 
provided verification of the alleged mortar attacks.  In a 
June 2006 Decision Review Officer Decision, the RO granted 
service connection for PTSD, effective from June 14, 2004, 
the date of the veteran's claim to reopen. 

The veteran's attorney essentially alleges that the veteran 
is entitled to an effective date of January 16, 2003, when 
the RO received his previous claim of service connection for 
PTSD.  He alleges that 38 C.F.R. § 3.156(c) (effective prior 
to October 6, 2006) provides an exception to the rule that 
the effective date of a claim to reopen is the later of the 
date of receipt of the claim or the date entitlement arose.  
He interprets this exception to mean that where the new and 
material evidence submitted "is in the form of military 
records, service medical records, or any other records 
maintained by the government" the RO will reconsider 
previous decisions that had denied service connection.  The 
provision the veteran's attorney cites specifically states:

Where the new and material evidence consists of a 
supplemental report from the service department, 
received before or after the decision has become 
final, the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report 
or reports and identified as such.  The 
retroactive evaluation of disability resulting 
from disease or injury subsequently service 
connected on the basis of the new evidence from 
the service department must be supported 
adequately by medical evidence.  Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period 
of time involved, a retroactive evaluation will 
be assigned accordingly except as it may be 
affected by the filing date of the original 
claim.  

At the outset, it is noteworthy that the "new and material" 
evidence in this case that, in part, permitted reopening of 
the veteran's claim and ultimately a grant of service 
connection after the prior final denial in May 2003 was not 
the JSRRC verification of the veteran's alleged stressor 
event of itself; rather it was the identifying information 
provided by the veteran/his attorney which made it possible 
to seek verification.  Significantly, the RO specifically 
sought the detailed identifying information from the veteran 
in conjunction with his previously denied claim, but he 
failed to respond.  The new and material evidence was not 
"service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs" nor "corrections by the 
service department of former errors of commission or omission 
in the prior report or reports and identified as such".  
Furthermore, the veteran's claim was not originally denied 
solely because of a lack of stressor verification.  It was 
also denied essentially because the evidence did not contain 
a diagnosis of PTSD in accordance with DSM-IV or a link 
between service and any stressor (although this was not 
spelled out in the decision itself, it may be inferred, as 
there was neither a DSM-IV diagnosis nor a verified stressor 
at the time).  At the time of the May 2003 rating decision, 
while the record contained a VA treatment record that noted 
the veteran had PTSD, the evidence did not show that such 
diagnosis was made in accordance with DSM-IV; additionally, 
the record did not contain any evidence that linked a 
diagnosis of PTSD to any stressor (as the veteran had not yet 
identified a specific stressor).  

Significantly, a February 2005 SOC reopened the claim based 
on a private psychosocial evaluation report that provided 
evidence the veteran had a confirmed diagnosis of PTSD that 
met the criteria of DSM-IV.  After finding this report was 
new and material evidence sufficient to reopen his claim, the 
RO first denied service connection for PTSD on the merits 
because he still had not provided enough information for the 
RO to confirm his stressor.  Hence, the argument that the 
effective date should be January 16, 2003, the date of the 
veteran's original claim of service connection lacks merit; 
the provision cited by the veteran's attorney simply does not 
apply.  

Because the exception cited by the veteran's attorney does 
not apply in the instant case, the analysis must turn to the 
general legal criteria governing effective dates of awards 
based on a reopened claim.  As the veteran did not appeal the 
May 2003 decision, it became final and not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the May 2003 rating decision has not 
been alleged and that rating decision is a legal bar to an 
effective date prior to the date of the decision.
The question remaining before the Board is whether subsequent 
to the May 2003 rating decision and prior to June 14, 2004 
the veteran communicated an intent to reopen his claim 
seeking service connection for PTSD.  There is nothing in the 
record to suggest that he did so.  Nothing in the claims file 
received during this time period may be construed as a formal 
or informal claim seeking to reopen the claim of service 
connection for a right knee disability.  In fact, the veteran 
did not submit anything at all to the RO during this time 
period.  

Accordingly, the earliest possible effective date for the 
grant of service connection for PTSD in this case is the June 
14, 2004 effective date assigned by the RO.  As a matter of 
law, the appeal seeking an effective date prior to that date 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An effective date prior to June 14, 2004 for the grant of 
service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


